Case: 19-14760     Date Filed: 09/02/2020    Page: 1 of 4



                                                              [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 19-14760
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket Nos. 2:16-cv-00500-MHT-SRW
                          2:12-cr-00031-WHA-SRW-1


ARTHUR DARBY, JR.,

                                                                Petitioner-Appellant,

                                       versus

UNITED STATES OF AMERICA,

                                                              Respondent-Appellee.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Alabama
                         ________________________

                                (September 2, 2020)

Before JORDAN, NEWSOM, and LAGOA, Circuit Judges.

PER CURIAM:

      Arthur Lee Darby, Jr., a federal prisoner, appeals the district court’s denial

of his pro se 28 U.S.C. § 2255 motion. On appeal, he asserts that the district court
                Case: 19-14760       Date Filed: 09/02/2020      Page: 2 of 4



erred in rejecting his claim that his conviction for attempted aggravated assault,

under 18 U.S.C. § 111(b), does not categorically qualify as a “crime of violence,”

under 18 U.S.C. § 924(c), because that statute is unconstitutionally vague in light

of United States v. Johnson, 135 S. Ct. 2551 (2015).1

       Section 924(c) provides for a mandatory consecutive sentence of ten years if

a defendant discharges a firearm during a “crime of violence.” 18 U.S.C.

§ 924(c)(1)(A)(iii). It defines a “crime of violence” as a felony offense that:

       (A) has as an element the use, attempted use, or threatened use of
       physical force against the person or property of another, or

       (B) that by its nature, involves a substantial risk that physical force
       against the person or property of another may be used in the course of
       committing the offense.
Id. § 924(c)(3) (emphasis added). The former is referred to as the “elements

clause” and the latter the “residual clause.”

       In Johnson, the Supreme Court held that the similar residual clause in the

Armed Career Criminal Act (ACCA), § 924(e)(2)(B)(ii)—which defines a “violent

felony” as an offense that “involves conduct that presents a serious potential risk of

physical injury to another”—was unconstitutionally vague and void, such that an

offense could qualify as a “violent felony” only if it were either an enumerated


1
  Whether an offense qualifies as a crime of violence under 18 U.S.C. § 924(c)(3)(A) is a
question of law we review de novo. United States v. McGuire, 706 F.3d 1333, 1336 (11th Cir.
2013), overruled on other grounds by Ovalles v. United States, 905 F.3d 1231 (11th Cir. 2018)
(en banc); United States v. Lockley, 632 F.3d 1238, 1240 (11th Cir. 2011).
                                               2
              Case: 19-14760     Date Filed: 09/02/2020   Page: 3 of 4



offense or satisfied that statute’s elements clause. Johnson, 135 S. Ct. at 2558–60.

The Court in Johnson didn’t address whether the residual clause in § 924(c)(3)(B)

was unconstitutionally vague. See id.

      In United States v. Davis, 139 S. Ct. 2319 (2019)—decided after Darby filed

the present § 2255 motion—the Supreme Court extended Johnson’s reasoning and

held that the residual clause in § 924(c)(3) was unconstitutionally vague. Davis,
139 S. Ct. at 2336. But in cases where a conviction may serve as a predicate under

another portion of § 924(c)(3), such as the elements clause, a movant will not be

entitled to relief. See id.; see also In re Pollard, 931 F.3d 1318, 1320–21 (11th

Cir. 2019). And importantly, we recently held in United States v. Bates, 960 F.3d
1278, 1285 (11th Cir. 2020), that a conviction under 18 U.S.C. § 111(b) qualifies

as a crime of violence under § 924(c)(3)’s elements clause.

      So in short, Johnson doesn’t afford Darby any relief because it didn’t

address the constitutionality of § 924(c). See Johnson, 135 S. Ct. at 2558–60. And

although Davis held that § 924(c)(3)(B) was unconstitutionally vague, Darby

correctly concedes that the challenge to his conviction under § 924(c)(3)(A) is

foreclosed by this Court’s decision in Bates, which, under the prior-panel-

precedent rule, remains binding unless and until it is overruled. See Davis, 139 S.

Ct. at 2336; Bates, 960 F.3d at 1286–87; United States v. Romo-Villalobos, 674
F.3d 1246, 1251 (11th Cir. 2012).

                                          3
              Case: 19-14760     Date Filed: 09/02/2020   Page: 4 of 4



      Accordingly, because Darby’s conviction under § 111(b) qualifies as a

“crime of violence” under § 924(c)(3)(A), the district court did not err in denying

him post-conviction relief.

      AFFIRMED.




                                          4